Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first controller, a second controller, a third controller, a fourth controller, in claims 1, and 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. (US 2011/0249153) in view of Morimura (US 2013/0265468).
Regarding claim 1, Hirooka et al. (hereinafter Hirooka) discloses an image processing apparatus (Hirooka, [0022], “FIG. 1 attached herewith is a view for showing the entire structures of an obstacle detection display device”) comprising:
an input interface configured to acquire an image (Hirooka, [0024], “outputted by the image pickup portion 101, as an image or a picture (hereinafter, an "image")”);
a second controller configured to perform correction processing to correct optical distortion in the image caused by an optical system that captured the image (Hirooka, [0024], “The image corrector portion 102 obtains the video signal, which is outputted by the image pickup portion 101, as an image or a picture (hereinafter, an "image"), and executes so-called a geometrical correction, such as, a correction of lens distortion, a correction of the angle of view, a correction of an inclination of the image, etc.”. The geometrical correction reads on perform correction processing to correct optical distortion in the image caused by an optical system that captured the image);
a third controller configured to perform recognition processing on the image to which the image processing has been performed and in which the optical distortion has been corrected (Hirooka, [0025], “The image recognizer portion 103 obtains the image after the geometrical correction, which is outputted by the image corrector portion 102 mentioned above, to execute the recognition process thereon with using video or image processing, and thereby detecting object information including an obstacle therein”); and
a fourth controller configured to superimpose a result of the recognition processing onto the image subjected to the image processing and the correction processing, and output a resulting image (Hirooka, [0026], “The display information producer portion 104 determines the display information to be presented to the user, being super imposed on the image, and also a display position thereof on that image, upon basis of a result of recognition, which is outputted by the image recognizer portion 103 mentioned above”),

the third controller is configured to receive the input of an image to which the first correction processing have been performed and output information indicating a location of a recognized object in the image (Hirooka, [0025], “The image recognizer portion 103 obtains the image after the geometrical correction, which is outputted by the image corrector portion 102 mentioned above, to execute the recognition process thereon with using video or image processing, and thereby detecting object information including an obstacle therein”), and
the fourth controller is configured to receive the information indicating the location of the recognized object, and superimpose a drawing indicating the location of the recognized object onto a corresponding location in the image (Hirooka, [0026], “The display information producer portion 104 determines the display information to be presented to the user, being super imposed on the image, and also a display position thereof on that image, upon basis of a result of recognition, which is outputted by the image recognizer portion 103 mentioned above”).
While Hirooka teaches acquire the image; Hirooka does not expressly disclose “a first controller configured to perform image processing on the image”;
Morimura discloses a first controller configured to perform image processing on the image (Morimura, [0024], “Camera processing section 103 performs a γ process”).

Morimura discloses two types of the correction processing comprising: first correction processing and second correction processing (Morimura, [0056], “For example, distortion correction of a vertical straight line in the vertical direction is performed… distortion correction of a horizontal straight line is performed”. The distortion correction of a vertical straight line and a horizontal straight are considered first correction processing and second correction processing).
Morimura discloses receive the input of an image to which the first image processing and the second image processing and the second image processing and the second correction processing have been performed and superimpose a drawing indicating a correction status onto a location in the image (Morimura, [0048], “In addition to image signal S6 on which the electronic zooming process and the distortion correction process have been performed, the electronic zoom angle of view S3 and correction factor S4 are inputted to correction status superimposition section 105”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Morimura’s produce a superimposed image based on image processing and distortion correction processing functions to generate Hirooka’s display information to be superimposed on the video signal, as it could be used to achieve the predictable result of the fourth controller is configured to receive the input of an image to which the second image processing and the second correction processing have been performed and the information indicating the location of the recognized object, and superimpose a drawing indicating the location of the recognized object onto a corresponding location in the image. The motivation for doing so would have been appropriately correct a distorted image while preventing the image from becoming unnatural 
Regarding claim 3, Hirooka as modified by Morimua with the same motivation from claim 1 discloses the first image processing and the second image processing is performed sequentially (Morimura, [0024], “Camera processing section 103 performs a γ process, a matrix process”. A γ process and a matrix process are considered first image processing and the second image processing).
Regarding claim 4, Hirooka discloses a memory for storing continuously acquired images on which the image processing and the correction processing have been performed (Hirooka, [0024], “by conducting a video processing upon basis of image correction information, which is stored in a memory”).
Hirooka as modified by Morimua with the same motivation from claim 1 discloses the image processing (Morimura, [0024], “Camera processing section 103 performs a γ process, a matrix process”).
wherein the memory stores the continuously acquired images until the recognition processing performed by the third controller is complete (Morimura, [0024], “by conducting a video processing upon basis of image correction information, which is stored in a memory”. In addition, in paragraph [0025], “The image recognizer portion 103 obtains the image after the geometrical correction, which is outputted by the image corrector portion 102 mentioned above, to execute the recognition process thereon with using video or image processing”. The video processing is considered continuously acquired images).
Regarding claim 5, Hirooka discloses an imaging apparatus (Hirooka, [0022], “FIG. 1 attached herewith is a view for showing the entire structures of an obstacle detection display device”) comprising:

an image sensor configured to photoelectrically convert an object image acquired via the imaging optical system, and output an image signal (Hirooka, [0023], “the image pickup portion 101 is constructed with, for example, a lens, an iris, a shutter, an image pickup element, such as, a CCD, or a CMOS, etc., a CDS or an AGC, an AD converter, a camera signal processing DSP, and a timing generator, etc., and it converts an optical image (i.e., a picture), the light of which is received by that image pickup element, into an electric signal, to be outputted as a video signal”).
The remaining limitations of claim 5 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 6, Hirooka discloses a driving assistance apparatus (Hirooka, [0022], “FIG. 1 attached herewith is a view for showing the entire structures of an obstacle detection display device”. In addition, in paragraph [0025], “a camera, which is mounted on the car for detecting an obstacle during a traveling thereof, may outputs that obstacle information to a vehicle speed controller portion, which is not illustrated herein, in case where there is an obstacle, for decelerating the car, or it may be further used, for other purposes than that”).
a display configured to display the resulting image output from the fourth controller (Hirooka, Figs. 2A-2D).
The remaining limitations of claim 6 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 7, Hirooka discloses a mobile body comprising a driving assistance apparatus according to claim 6 (Hirooka, [0022], “FIG. 1 attached herewith is a view for showing the entire structures of an obstacle detection display device”. In addition, in paragraph [0025], “a camera, which is 
Regarding claim 8, Hirooka discloses an image processing method (Hirooka, Fig. 1) comprising:
acquiring an image (Hirooka, [0024], “outputted by the image pickup portion 101, as an image or a picture (hereinafter, an "image")”;
first correction processing (Hirooka, [0024], “The image corrector portion 102 obtains the video signal, which is outputted by the image pickup portion 101, as an image or a picture (hereinafter, an "image"), and executes so-called a geometrical correction, such as, a correction of lens distortion, a correction of the angle of view, a correction of an inclination of the image, etc.”. for example, a correction of lens distortion and a correction of the angle of view are two types of the correction processing);
performing recognition processing on the image to which the first correction processing have been performed (Hirooka, [0025], “The image recognizer portion 103 obtains the image after the geometrical correction, which is outputted by the image corrector portion 102 mentioned above, to execute the recognition process thereon with using video or image processing, and thereby detecting object information including an obstacle therein”);
superimposing a drawing indicating a location of a recognized object onto a corresponding location in the image (Hirooka, [0026], “The display information producer portion 104 determines the display information to be presented to the user, being super imposed on the image, and also a display position thereof on that image, upon basis of a result of recognition, which is outputted by the image recognizer portion 103 mentioned above”).
Hirooka as modified by Morimura with the same motivation from claim 1 discloses the first controller is configured to perform at least two types of the image processing: first image processing 
Hirooka as modified by Morimura with the same motivation from claim 1 discloses performing at least two types of correction processing comprising: first correction processing and second correction processing on the image to which the at least two types of image processing has been performed, to correct optical distortion in the image caused by an optical system that captured the image (Morimura, [0056], “For example, distortion correction of a vertical straight line in the vertical direction is performed… distortion correction of a horizontal straight line is performed”. The distortion correction of a vertical straight line and a horizontal straight are considered first correction processing and second correction processing);
Hirooka as modified by Morimura with the same motivation from claim 1 discloses superimpose a drawing indicating a correction status onto a location in the image subjected to a image processing and a second correction processing (Morimura, [0048], “In addition to image signal S6 on which the electronic zooming process and the distortion correction process have been performed, the electronic zoom angle of view S3 and correction factor S4 are inputted to correction status superimposition section 105”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. (US 2011/0249153) in view of Morimura (US 2013/0265468), as applied to claim 1, in further view of Plowman (US 2013/0021488).
Regarding claim 2, Hirooka as modified by Morimua with the same motivation from claim 1 discloses a combination of the first image processing and the second image processing (Morimura, [0024], “Camera processing section 103 performs a γ process, a matrix process”. A γ process and a 
 Plowman discloses a first image processing and a second image processing is performed in parallel (Plowman, [0019], “When a user adjusts the slidable element 305 along the axis, the image capture device can adjust the image settings associated with the adjustability user interface element 303 simultaneously.  In the depicted example, the adjustability user interface element 303 can link brightness, color, and contrast image settings and adjust these image settings simultaneously as a user interacts with the element via an input device”. The brightness, color, and contrast image settings can be adjusted in parallel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Plowman’s simultaneously perform image processing in the display device, as taught by Hirooka as modified by Morimua. The motivation for doing so would have been allowing simultaneous adjustability of image settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE ZHAI/Primary Examiner, Art Unit 2612